

116 HR 7753 IH: Global Investment in American Jobs Act of 2020
U.S. House of Representatives
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7753IN THE HOUSE OF REPRESENTATIVESJuly 23, 2020Mrs. Rodgers of Washington (for herself and Mr. Rush) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Commerce, in coordination with the heads of other relevant Federal departments and agencies, to conduct an interagency review of and report to Congress on ways to increase the global competitiveness of the United States in attracting foreign direct investment.1.Short titleThis Act may be cited as the Global Investment in American Jobs Act of 2020.2.Sense of congressIt is the sense of Congress that—(1)the ability of the United States to attract foreign direct investment is directly linked to the long-term economic prosperity, global competitiveness, and security of the United States;(2)it is a top national priority to enhance the global competitiveness, prosperity, and security of the United States by—(A)removing unnecessary barriers to foreign direct investment and the jobs that such investment creates throughout the United States;(B)promoting policies to ensure the United States remains the premier global destination to invest, hire, innovate, provide services and manufacture products; and(C)promoting policies to ensure the United States remains the global leader in developing and deploying cutting-edge technologies such as self-driving vehicle technology, artificial intelligence, Internet of Things, quantum computing, blockchain, and the like;(3)maintaining the United States commitment to open investment policy encourages other countries to reciprocate and enables the United States to open new markets abroad for United States companies and their products;(4)while foreign direct investment can enhance the United States economic strength, policies regarding foreign direct investment should reflect national security interests and should not disadvantage domestic investors or companies;(5)United States efforts to attract foreign direct investment should be consistent with efforts to maintain and improve the domestic standard of living; and(6)as digital information becomes increasingly important to the United States economy and the development of new technologies and services that will be crucial to the country’s competitiveness in the 21st century global economy, barriers such as data localism and infringement of intellectual property rights must be addressed.3.Foreign direct investment review(a)ReviewThe Secretary of Commerce, in coordination with the Federal Interagency Investment Working Group and the heads of other relevant Federal departments and agencies, shall conduct an interagency review of the global competitiveness of the United States in attracting foreign direct and addressing key foreign trade barriers that firms in advanced technology sectors face in the global digital economy.(b)Specific matters To be includedThe review conducted pursuant to subsection (a) shall include a review of—(1)the current economic impact of foreign direct investment in the United States, with particular focus on manufacturing, services, research and development, trade (with an emphasis on digital trade), and jobs;(2)trends in global cross-border investment and data flows and the underlying factors for such trends;(3)Federal Government policies that are closely linked to the ability of the United States to attract and retain foreign direct investment;(4)foreign direct investment as compared to direct investment by domestic entities;(5)foreign direct investment that takes the form of greenfield investment as compared to foreign direct investment reflecting merger and acquisition activity;(6)the unique challenges posed by foreign direct investment, particularly acquisitions, by state-owned or state-backed enterprises, especially from state-directed economies;(7)how other countries are dealing with the challenge of state-directed and supported investment and whether there are opportunities to work with like-minded nations in addressing these shared challenges;(8)ongoing Federal Government efforts to improve the investment climate and facilitate greater levels of foreign direct investment in the United States;(9)innovative and noteworthy State, regional, and local government initiatives to attract foreign investment;(10)initiatives by other countries in order to identify best practices for increasing global competitiveness in attracting foreign direct investment;(11)the impact that protectionist policies by other countries, such as forced data localism rules, forced localization of production, industrial subsidies, and the infringement of intellectual property rights, have on the advanced technology economy of the United States and the ability for United States located firms to develop innovative technologies;(12)other barriers to the United States ability to compete globally in an increasingly connected and digital globally economy, for instance, the use of technical barriers to trade (such as country specific standards for technology products and digital services); and(13)the adequacy of efforts by the Federal Government to increase the ease for foreign firms considering investment in the United States.(c)LimitationThe review conducted pursuant to subsection (a) shall not address laws or policies relating to the Committee on Foreign Investment in the United States.(d)Public commentPrior to—(1)conducting the review under subsection (a), the Secretary shall publish notice of the review in the Federal Register and shall provide an opportunity for public comment on the matters to be covered by the review; and(2)reporting pursuant to subsection (e), the Secretary shall publish the proposed findings and recommendations to Congress in the Federal Register and shall provide an opportunity for public comment.(e)Report to CongressNot later than one year after the date of enactment of this Act, the Secretary of Commerce, in coordination with the Federal Interagency Investment Working Group and the heads of other relevant Federal departments and agencies, shall report to Congress the findings of the review required under subsection (a) and submit recommendations for increasing the global competitiveness of the United States in attracting foreign direct investment and developing 21st century technologies and services, without weakening national security, labor, consumer, financial, or environmental protections.